Citation Nr: 1612619	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-44 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1992, with service that included in Southwest Asia.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In July 2014, the Board remanded the appeal for further development.  As explained below, a remand is again required.

The Board notes that the Veteran has raised a claim for an unspecified disability based on asbestos exposure, and clarified that none of the appellate issues involve a claim based on asbestos exposure.  This matter needs to be addressed by the Agency of Original Jurisdiction (AOJ) and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been processed utilizing the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's July 2014 remand, the Veteran was to undergo VA examinations for his claimed back, bilateral knee and psychiatric disorders.  The AOJ failed to schedule such examinations.

Additionally, the AOJ was instructed to take appropriate action to corroborate the Veteran's claimed stressor, pertinent to his claimed psychiatric disorder.  In this regard, the Board notes that the AOJ attempted to undertake such action by soliciting additional information from the Veteran in a September 2014 notice letter.  However the Veteran did not respond and the AOJ took no further action.  The Board notes that the next correspondence from VA to the Veteran, sent to a different address of record, was returned as undeliverable.  Additionally, there has not been any recent correspondence received from the Veteran.  Therefore, the AOJ should verify the Veteran's current address of record and provide him with another opportunity to submit the additional evidence solicited in the AOJ's September 2014 notice letter, to include information regarding his claimed stressor as well as the identification of any private treatment he has received for his claimed disorders.

Additionally, the record reflects that the Veteran receives ongoing treatment through the Mountain Home, Tennessee, VA Medical Center (VAMC), the most recent records from which are dated May 13, 2014.  Therefore, on remand, any recent, outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Mountain Home VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran generated since May 13, 2014.

2.  Verify the Veteran's current address of record, then send him a letter requesting information regarding any additional records referable to diagnosis and treatment for his claimed bilateral knee disorders, back disorder and psychiatric disorder.  After securing the necessary release(s), the AOJ should obtain these records. 

3.  Send the Veteran a letter explaining what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2015). 

4.  The Veteran's claim for service connection for PTSD based on the reported stressor of the alleged abduction by a cabdriver should be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged cab abduction, to include any other evidence corroborating the incident.  The Veteran must be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged cab abduction.  He should be specifically invited to submit a statement from the individual he named as having experienced the event with him. 

5.  If additional evidence is obtained that is not sufficiently corroborated by the official action thus far undertaken, but provides new information upon which another attempt to obtain verification through official sources is shown warranted, the RO should review the Veteran's claims file and prepare a summary of all claimed stressors, to include those obtained via the above actions.  The RO should then follow appropriate procedures to attempt to corroborate the claimed stressors. 

6.  After completing all of the development actions requested above, schedule the Veteran for a VA psychiatric examination.  With regard to the Veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder should be sent to the examiner for review.

If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD or whether it is due to the incidents he heard while working as a radioman in service. 

For any psychiatric disability other than PTSD, the examiner should indicate whether it at least as likely as not (a 50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.

The examiner should provide reasons for each opinion given.

7.  The Veteran should be scheduled for VA joint and spine disorder examination(s) to determine the nature and etiology of his claimed bilateral knee disorder and back disorder.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following:

(a)  Does the Veteran have any current, chronic disability of the bilateral knees?  If so, is it at least as likely as not (a 50 percent probability or more) that any such disability or disabilities began in service, was the result of any incident in service, or was due to arthritis manifested within one year of discharge from service?

In rendering an opinion, the examiner is asked to specifically address service treatment records showing treatment for the bilateral knees, as well as the Veteran's contention that his knees were injured while stripping and waxing the ship decks and from pressure put on his knee joints due to the ship sailing through waves, and that he had fluid drained from his knees.

Additionally, as to the nature and etiology of any left knee disorder shown, the examiner should also discuss the evidence showing a post service injury to the left calf and clarify whether such injury include involvement of the left knee, or whether the knee disorder is separate from such injury.  

(b)  Does the Veteran have any current, chronic disability of the back?  If so, is it at least as likely as not (a 50 percent probability or more) that any such disability or disabilities began in service, was the result of any incident in service, or was due to arthritis manifested within one year of discharge from service?

In rendering an opinion, the examiner is asked to specifically address the March 1989 service treatment note showing a possible back injury from carrying burn bags, as well as the Veteran's contention that his back was injured while performing burn runs, which including repeatedly carrying duffle bags weighing 80 pounds or more down 5 decks to the incinerator, for four hours at a time.  

For any congenital abnormality identified (including the congenital abnormality of the L5 vertebra found on the December 2006 x-ray report), the examiner should indicate whether this is a defect or disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed back disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(ii)  If the Veteran's diagnosed back disorder is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

A rationale should be provided for any opinion given.

8.  Thereafter, readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




